DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 1/10/22, amended claim(s) 1, 6, 14, and 16, canceled claim(s) 5, 13, and 17-20, and new claim(s) 21-26 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 21, the claim term “having” (line 2) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 22, the claim term “having” (line 2) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 1, 6, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0286559 to Paz et al. (hereinafter “Paz”) in view of U.S. Patent Application Publication No. 2017/0055906 to Bremer.
Claim(s) 1, 6, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of U.S. Patent Application Publication No. 2017/0055906 to Bremer.
For claim 1, Paz discloses an oxygen measurement device that measures oxygen in urine of a patient (Abstract), the oxygen measurement device comprising:
an elongated urethral catheter (102) (Fig. 1A) (para [0115]) possessing a distal portion that is positionable in a bladder of the patient (unlabeled, but as can be seen in Fig. 1A, the distal portion of 102 being positionable in bladder 111), the elongated urethral catheter being comprised of a wall (unlabeled wall of 102, as can be seen in Fig. 1A) surrounding a urethral catheter lumen (unlabeled lumen of 102, as can be seen in Fig. 1A) that extends from a distal end of the elongated urethral catheter to a proximal end of the elongated urethral catheter (see Fig. 1A), the elongated urethral catheter including a urethral catheter port (unlabeled, but as can be seen on the distal end of 102 inside of 111 of Fig. 1A) that passes through the wall of the elongated urethral catheter and communicates with the urethral catheter lumen to permit urine in the patient’s bladder to enter the urethral catheter lumen by way of the urethral catheter port when the distal portion of the elongated urethral catheter is positioned in the patient’s bladder (as can be seen in Fig. 1);

a sensor (110) (Fig. 1A) (para [0120]) that detects oxygen in the urine flowing in the lumen of the hub (para [0124] and [0155]), the sensor being mounted in the wall of the hub (as can be seen in Fig. 1A) and the sensor being exposed to the lumen in the hub so that the urine circulating in the lumen of the hub contacts the sensor (see Fig. 1A) (also see para [0128] and [0192]).
Paz further discloses that the monitoring may further include a chromatographic device or a spectroscopic device (see para [0130]), but does not explicitly disclose the sensor comprising phosphor supported on a base, the base being mounted in the wall of the hub and the phosphor being exposed to the lumen in the hub so that the urine circulating in the lumen of the hub contacts the phosphor.
However, Bremer teaches a sensor comprising a phosphor supported on a base (para [0601]) and that the sensor may have an adhesive system that makes it attachable (Abstract).
It would have been obvious to a skilled artisan to modify Paz to include the sensor comprising phosphor supported on a base, the base being mounted in the wall of the hub and the phosphor being exposed to the lumen in the hub so that the urine circulating in the lumen of the hub contacts the phosphor, in view of the teachings of Bremer, because such a modification would be the simple substitution of the type of oxygen sensor being used that would lead to the predictable result of being able to monitor oxygen levels.  Paz appears to be ready for such a modification since Paz already contemplates chromatographic/spectroscopic devices and a phosphor is a fluorescent or 
Paz and Bremer do not expressly disclose a sensor that detects temperature of the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub; a sensor that detects flow rate of the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub; the sensor that detects flow rate of the urine being axially spaced from and proximal of the sensor that detects temperature of the urine; and the sensor that detects oxygen in the urine being axially spaced from and distal of the sensor that detects temperature of the urine.
However, Burnett teaches a sensor (one of 50) (Figs. 5A-B) (para [0152]) that detects temperature of the urine circulating in the lumen of the hub (para [0063], [0073], and [0152]), the sensor that detects temperature of the urine circulating in the lumen (23) of the hub being mounted in the wall of the hub (see Figs. 5A-B) (see para [0063], [0073], and [0152]) so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub (see para [0063], [0073], and [0152]); a sensor (one of 50) (Figs. 5A-B) (para [0063], [0073], and [0152]) that detects flow rate of the urine circulating in the lumen of the hub (para [0063], [0073], and [0152]), the sensor that detects flow rate of the urine circulating in the lumen (23) of the hub being mounted in the wall of the hub (see Figs. 5A-B) (see para [0063], [0073], and [0152]) so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of 
It would have been obvious to a skilled artisan to modify Paz to include a sensor that detects temperature of the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub; a sensor that detects flow rate of the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub; the sensor that detects flow rate of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects temperature of the urine circulating in the lumen of the hub; and the sensor that detects oxygen in the urine flowing in the lumen of the hub being axially spaced from the sensor that detects temperature of the urine circulating in the lumen of the hub, in view of the teachings of Burnett, for the obvious advantage of taking into account at least one additional parameter to oxygen that may be correlated to the oxygen parameter when evaluated body malfunction (which is what Paz wants to evaluate).
Paz, Bremer, and Burnett do expressly disclose that the flow rate sensor is proximal of the oxygen sensor and that the oxygen sensor is distal of the temperature sensor.

It would have been obvious to a skilled artisan to modify Paz such that the flow rate sensor is proximal of the oxygen sensor and that the oxygen sensor is distal of the temperature sensor, in view of the teachings of Burnett, because it would have been obvious to try such an arrangement given that a design need existed, Burnett provides predictable solutions in the formed of axially spaced sensors, and a skilled artisan could have arranged these three types of sensors in a finite number of ways (i.e., the temperature sensor can either be proximal, distal, or intermediary; same with the oxygen sensor and the flow rate sensor) and such arrangement would have given success of still being able to monitor those parameters (i.e., temperature, oxygen, and flow rate) within the various configurations.
For claim 6, Paz discloses an oxygen measurement device that measures oxygen in a patient’s urine (Abstract) comprising:
a urethral catheter (Examiner’s Note: made up of the elements it is comprised of) comprised of
a shaft (102) (Fig. 1A) (para [0115]) in which is located a urethral catheter lumen (unlabeled lumen of 102, as can be seen in Fig. 1A) that enables circulation of the patient’s urine flowing into the urethral catheter lumen via a urethral catheter port (unlabeled, but as can be seen on the distal end of 102 inside of 111 of Fig. 1A) from inside a bladder of the patient (i.e., 111) (see Fig. 1A),

an oxygen sensor main body (110) (Fig. 1A) (para [0120]) that is provided on the hub (as can be seen in Fig. 1A) at a position causing the oxygen sensor main body to be brought into contact with urine circulating in the urine lumen and that detects oxygen in the urine (see Fig. 1A) (also see para [0128] and [0192]).
Paz further discloses that the monitoring may further include a chromatographic device or a spectroscopic device (see para [0130]), but does not explicitly disclose the oxygen sensor main body including phosphor positioned to be brought into contact with the urine in the urine lumen, and a base part on which the phosphor is supported, the phosphor being configured to emit fluorescence when irradiated with excitation light.
However, Bremer teaches an oxygen sensor comprising a phosphor (para [0601]), a base part on which the phosphor is supported (para [0601]), the phosphor being configured to emit fluorescence when irradiated with excitation light (para [0602]).
It would have been obvious to a skilled artisan to modify Paz to include the oxygen sensor main body including phosphor positioned to be brought into contact with the urine in the urine lumen, and a base part on which the phosphor is supported, the phosphor being configured to emit fluorescence when irradiated with excitation light, in view of the teachings of Bremer, because such a modification would be the simple substitution of the type of oxygen sensor being used that would lead to the predictable result of being able to monitor oxygen levels.  Paz appears to be ready for such a modification since Paz already contemplates chromatographic/spectroscopic devices and a phosphor is 
Paz does not expressly disclose a cable connector comprised of a housing configured to be attached to and detached from the hub, the cable connector also comprising an optical fiber provided in the housing and connectable to a light receiving section, the optical fiber being positioned in the housing such that when the housing is attached to the hub, an end of the optical fiber is positioned to receive the fluorescence emitted by the phosphor.
However, Bremer teaches a cable connecter (103) (also see “connector,” para [0187]) (also see para [0601]) comprised of a housing (“[s]ensor 110 of Fig. 1A is housed in sensor assembly 110A, which also houses transducer 111 and at least one waveguide 119 (see Fig. 2B) in a sensor subassembly with a connector 103 for connecting to controller 120…,” para [0185]) configured to be attached to and detached from a hub (4302 and/or 4310) (Fig. 43A) (para [0605]-[0607]), the cable connector also comprising an optical fiber provided in the housing (“optical fiber,” para [0187]) (also see para [0601]) and connectable (Examiner’s Note: functional language, i.e., capable of) to a light receiving section (“…sensing element is optically interrogated with visible light,” para [0187]), the optical fiber being positioned in the housing such that when the housing is attached to the hub, an end of the optical fiber is positioned to receive the fluorescence emitted by the phosphor (para [0187]) (also see para [0601] and [0605]-[0607]).
It would have been obvious to a skilled artisan to modify Paz to include a cable connector comprised of a housing configured to be attached to and detached from the hub, the cable connector also comprising an optical fiber provided in the housing and connectable to a light receiving section, the optical fiber being positioned in the housing such that when the housing is attached to the hub, an end of the optical fiber is positioned to receive the fluorescence emitted by the phosphor, in view of the teachings of Bremer, because such a modification would be the simple substitution of the type of 
For claim 11, Paz further discloses wherein the hub includes a port portion (108 being a port of 120) configured to permit a fluid to be introduced into the urine lumen or to permit collection of urine circulating in the urine lumen (as can be seen in Fig. 1A), the port portion being located distal of the oxygen sensor main body (as can be seen in Fig. 1A).
For claim 12, Paz further discloses wherein the hub includes an inflow suppressing portion (106) that suppresses inflow of air (para [0083]) to the oxygen sensor main body from a side proximal of the urine lumen (as can be seen in Fig. 1A), the inflow suppressing portion being proximal of the oxygen sensor main body (as can be seen in Fig. 1A).
For claim 14, Paz, as modified, further discloses wherein the base part includes an elastic portion that is elastically deformable when a distal end surface of the optical fiber is pressed in a state where the cable connector is attached to the hub (Examiner’s Note: the degree of elasticity is not specified in the claim) (para [0601]-[0602] of Bremer, the polymer matrix being reinforced by a bottom layer that is a robust polymer film for mechanical integrity, thereby making the polymer matrix relatively elastically deformable to that bottom layer).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bremer, and further in view of U.S. Patent Application Publication No. 2008/0103408 to Denton et al. (hereinafter “Denton”).
For claim 2, Paz and Bremer do not expressly disclose an outwardly expandable balloon at the distal portion of the elongated urethral catheter, the expandable balloon being positioned proximal of the urethral catheter port and being in communication with an inflation lumen to introduce fluid into 
However, Denton teaches an outwardly expandable balloon (125) at the distal portion of an elongated urethral catheter (103) (as can be seen in Fig. 1), the expandable balloon being positioned proximal of a urethral catheter port (133 or 143) (see Fig. 1) and being in communication with an inflation lumen (107) (para [0027]) to introduce fluid into the balloon to outwardly expand the balloon (para [0027]) and fix a position of the distal portion of the elongated urethral catheter in the bladder of the patient (para [0027]).
It would have been obvious to a skilled artisan to modify Paz to include an outwardly expandable balloon at the distal portion of the elongated urethral catheter, the expandable balloon being positioned proximal of the urethral catheter port and being in communication with an inflation lumen to introduce fluid into the balloon to outwardly expand the balloon and fix a position of the distal portion of the elongated urethral catheter in the bladder of the patient, in view of the teachings of Denton, for the obvious advantage of restraining/resisting inadvertent removal of the catheter from placement inside the patient.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bremer, and further in view of U.S. Patent Application Publication No. 2016/0183819 to Burnett et al. (hereinafter “Burnett”).
For claim 3, Paz and Bremer do not expressly disclose a sensor that detects temperature of the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine 
However, Burnett teaches a sensor (one of 50) (Figs. 5A-B) (para [0152]) that detects temperature of the urine circulating in the lumen of a hub (para [0063], [0073], and [0152]), the sensor that detects temperature of the urine circulating in the lumen (23) of the hub being mounted in the wall of the hub (see Figs. 5A-B) (see para [0063], [0073], and [0152]) so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub (see para [0063], [0073], and [0152]), the sensor that detects temperature of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects oxygen in the urine flowing in the lumen of the hub (see Figs. 5A-5B) (also see para [0063], [0073], [0152]) and [0154]).
It would have been obvious to a skilled artisan to modify Paz to include a sensor that detects temperature of the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects oxygen in the urine flowing in the lumen of the hub, in view of the teachings of Burnett, for the obvious advantage of taking into account at least one additional parameter to oxygen that may be correlated to the oxygen parameter when evaluated body malfunction (which is what Paz wants to evaluate).
For claim 4, Paz and Bremer do not expressly disclose a sensor that detects flow rate of the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the 
However, Burnett teaches a sensor (one of 50) (Figs. 5A-B) (para [0073] and [0152]) that detects flow rate of the urine circulating in the lumen of the hub (para [0063], [0073], and [0152]), the sensor that detects flow rate of the urine circulating in the lumen (23) of the hub being mounted in the wall of the hub (see Figs. 5A-B) (see para [0063], [0073], and [0152]) so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub (see para [0063], [0073], and [0152]), the sensor that detects flow rate of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects oxygen in the urine flowing in the lumen of the hub (see Figs. 5A-5B) (also see para [0063], [0073], [0152]) and [0154]).
It would have been obvious to a skilled artisan to modify Paz to include a sensor that detects flow rate of the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects oxygen in the urine flowing in the lumen of the hub, in view of the teachings of Burnett, for the obvious advantage of taking into account at least one additional parameter to oxygen that may be correlated to the oxygen parameter when evaluated body malfunction (which is what Paz wants to evaluate).
For claim 7, Paz and Bremer do not expressly disclose wherein the hub includes a temperature sensor main body that detects a temperature of urine circulating in the urine lumen.

It would have been obvious to a skilled artisan to modify Paz wherein the hub includes a temperature sensor main body that detects a temperature of urine circulating in the urine lumen, in view of the teachings of Burnett, for the obvious advantage of taking into account at least one additional parameter to oxygen that may be correlated to the oxygen parameter when evaluated body malfunction (which is what Paz wants to evaluate).
For claim 8, Paz, Bremer, and Burnett do not expressly disclose wherein the oxygen sensor main body is positioned distal of the temperature sensor.
However, Burnett teaches 3 sensors that are arranged most proximal, most distal, and intermediate (see Figs. 5A and 5B) and that these sensors may include sensing of oxygen, temperature and flow rate (para [0073], [0152], and [0154]).  Additionally, Burnett recognizes that providing unavailable diagnostic information, that included at least pressure and temperature, was a design need for Foley catheters (see para [0005] and [0006]) and provides a solution to this problem by providing additional diagnostic information in the form of axially spaces sensors that monitor oxygen, temperature, and flow rate (see Figs. 5A-5B) (also see para [0063], [0073], [0152], and [0154]), where there is only a finite number of arrangement possibilities between those three sensors (see Figs. 5A-5B, which show that each sensor can only take one of the elements 50).
It would have been obvious to a skilled artisan to modify Paz wherein the oxygen sensor main body is positioned distal of the temperature sensor, in view of the teachings of Burnett, because it would have been obvious to try such an arrangement given that a design need existed, Burnett provides predictable solutions in the formed of axially spaced sensors, and a skilled artisan could have arranged these three types of sensors in a finite number of ways (i.e., the temperature sensor can either be 
For claim 9, Paz and Bremer do not expressly disclose wherein the hub includes a flow rate sensor main body that detects a flow rate of urine circulating in the urine lumen.
However, Burnett teaches wherein the hub includes a flow rate sensor main body (one of 50) (Figs. 5A-B) (para [0073] and [0152]) that detects a flow rate of urine circulating in the urine lumen (para [0063], [0073], and [0152]).
It would have been obvious to a skilled artisan to modify Paz wherein the hub includes a flow rate sensor main body that detects a flow rate of urine circulating in the urine lumen, in view of the teachings of Burnett, for the obvious advantage of taking into account at least one additional parameter to oxygen that may be correlated to the oxygen parameter when evaluated body malfunction (which is what Paz wants to evaluate).
For claim 10, Paz and Bremer do not expressly disclose wherein the hub includes a temperature sensor main body that detects a temperature of urine circulating in the urine lumen and a flow rate sensor main body that detects a flow rate of urine circulating in the urine lumen, the temperature sensor main body and the flow rate sensor main body being spaced apart from one another.
However, Burnett teaches wherein the hub includes a temperature sensor main body (one of 50) (Figs. 5A-B) (para [0152]) that detects a temperature of urine circulating in the urine lumen (para [0063], [0073], and [0152]) and a flow rate sensor main body (one of 50) (Figs. 5A-B) (para [0073] and [0152]) that detects a flow rate of urine circulating in the urine lumen (para [0063], [0073], and [0152]), the temperature sensor main body and the flow rate sensor main body being spaced apart from one another (see Figs. 5A-B).

Paz and Burnett do not expressly disclose with the flow rate sensor main body positioned proximal of the temperature sensor main body.
However, Burnett teaches 3 sensors that are arranged most proximal, most distal, and intermediate (see Figs. 5A and 5B) and that these sensors may include sensing of oxygen, temperature and flow rate (para [0073], [0152], and [0154]).  Additionally, Burnett recognizes that providing unavailable diagnostic information, that included at least pressure and temperature, was a design need for Foley catheters (see para [0005] and [0006]) and provides a solution to this problem by providing additional diagnostic information in the form of axially spaces sensors that monitor oxygen, temperature, and flow rate (see Figs. 5A-5B) (also see para [0063], [0073], [0152], and [0154]), where there is only a finite number of arrangement possibilities between those three sensors (see Figs. 5A-5B, which show that each sensor can only take one of the elements 50).
It would have been obvious to a skilled artisan to modify Paz with the flow rate sensor main body positioned proximal of the temperature sensor main body, in view of the teachings of Burnett, because it would have been obvious to try such an arrangement given that a design need existed, Burnett provides predictable solutions in the formed of axially spaced sensors, and a skilled artisan could have arranged these three types of sensors in a finite number of ways (i.e., the temperature sensor can either be proximal, distal, or intermediary; same with the oxygen sensor and the flow rate sensor) and .
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bremer, and further in view of U.S. Patent Application Publication No. 2012/0101480 to Ingle et al. (hereinafter “Ingle”).
For claim 15, Paz and Bremer do not expressly disclose a gas permeation suppressing part made of a material possessing an oxygen gas permeation rate lower than an oxygen gas permeation rate of a material from which the shaft is fabricated, the gas permeation suppressing part being positioned at an outer peripheral side of the urethral catheter lumen in the shaft.
However, Ingle teaches a gas permeation suppressing part made of a material possessing an oxygen gas permeation rate lower than an oxygen gas permeation rate of a material from which the shaft is fabricated (para [0054]), the gas permeation suppressing part being positioned at an outer peripheral side of the urethral catheter lumen in the shaft (para [0054]).
It would have been obvious to a skilled artisan to modify Paz to include a gas permeation suppressing part made of a material possessing an oxygen gas permeation rate lower than an oxygen gas permeation rate of a material from which the shaft is fabricated, the gas permeation suppressing part being positioned at an outer peripheral side of the urethral catheter lumen in the shaft, in view of the teachings of Ingle, for the obvious advantage of forming a smooth surface over the catheter (see para [0050] of Ingle).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bremer, and further in view of U.S. Patent Application Publication No. 2005/0036751 to Young et al. (hereinafter “Young”).
For claim 16, Paz, as modified, further discloses the oxygen measurement device according to claim 6 (see claim 6), and a controller (140/148) connected to the transmission cable and configured to 
Paz and Bremer do not expressly disclose a transmission cable that is interlocked to the cable connector, the optical fiber extending in the transmission cable, and that the controller is connected to the transmission cable and that fluorescence is transmitted through the optical fiber in the transmission cable.
However, Bremer teaches that the controller is connected to the optical fiber such that fluorescence is transmitted through the optical fiber (para [0185]-[0187]).
Additionally, Young teaches a transmission cable (332 or 340 or 342) (Fig. 1) that is interlocked to a cable connector (see Figs. 2 and/or 3), the optical fiber extending in the transmission cable (see Fig. 1).
It would have been obvious to a skilled artisan to modify Paz to include a transmission cable that is interlocked to the cable connector, the optical fiber extending in the transmission cable, and that the controller is connected to the transmission cable and that fluorescence is transmitted through the optical fiber in the transmission cable, in view of the teachings of Bremer and Young, for the obvious advantage of encapsulating and protecting the optical fiber.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bremer, and further in view of U.S. Patent Application Publication No. 2016/0051796 t5o Kanemasa et al. (hereinafter “Kanemasa”).
For claim 21, Paz, as modified, further discloses wherein the base comprises a substrate (para [0601] of Bremer) having a first surface facing towards the lumen in the hub (see the rejection of claim 1), the phosphor being applied to the first surface of the substrate (para [0601] of Bremer).

However, Kanemasa teaches an elastic portion that is made of a flexible resin material (layer 36) (Fig. 2) (para [0057]) and this is applied to a second surface of the substrate (i.e., the outer surface shown in Fig. 2), the second surface of the substrate being opposite the first surface of the substrate (i.e., the inner surface shown in Fig. 2).
It would have been obvious to a skilled artisan to modify Paz to include the base also comprising an elastic portion that is made of a flexible resin material and that is applied to a second surface of the substrate, the second surface of the substrate being opposite the first surface of the substrate, in view of the teachings of Kanemasa, for the obvious advantage of giving the outer surface a pliable characteristic so that it may flex or bend (at least to some degree).
For claim 22, Paz, as modified, further discloses wherein the base comprises a substrate (para [0601] of Bremer) having a first surface facing towards the lumen in the hub (see the rejection of claim 6), the phosphor being applied to the first surface of the substrate (para [0601] of Bremer).
Paz and Bremer do not expressly disclose the base also comprising an elastic portion that is made of a flexible resin material and that is applied to a second surface of the substrate, the second surface of the substrate being opposite the first surface of the substrate.
However, Kanemasa teaches an elastic portion that is made of a flexible resin material (layer 36) (Fig. 2) (para [0057]) and this is applied to a second surface of the substrate (i.e., the outer surface shown in Fig. 2), the second surface of the substrate being opposite the first surface of the substrate (i.e., the inner surface shown in Fig. 2).
It would have been obvious to a skilled artisan to modify Paz to include the base also comprising an elastic portion that is made of a flexible resin material and that is applied to a second surface of the .
Allowable Subject Matter
Claim(s) 23-26 is/are allowed.
Response to Arguments
Applicant’s arguments filed 1/10/22 have been fully considered.
With respect to the first argument regarding claim 6, Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments.
With respect to the second argument regarding the combination of Paz and Bremer, these arguments are regarding the intended use of the devices and not the structural elements of the claims.  Since claim 6 is an apparatus-type claim (i.e., as evidence by “An oxygen measurement device”), more patentable weight is given to structural features rather than intended use.  If Applicant’s argument is a non-analogous type of argument, well then the applied references are both in the same field of endeavor of oxygen measurement devices and systems, and as evidence of Applicant’s field of endeavor, the title of the application is “Oxygen Measurement Device and Oxygen Measurement System.”
With respect to the third argument, Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments.
With respect to the fourth argument concerning Burnett, the rejection states “It would have been obvious to a skilled artisan to modify Paz such that the flow rate sensor is proximal of the oxygen sensor and that the oxygen sensor is distal of the temperature sensor, in view of the teachings of KSR v. Teleflex and therefore a valid rationale for a skilled artisan to combine such references.
With respect to the fifth argument, the examiner agrees and finds these claims allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791